DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimers filed on November 1, 2021 and November 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 8,718,134, 8,724,699, 8,750,376, 8,761,251, 8,767,826, and 10,123,046 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claims 6 and 11, said decoder (200) uses common interpolation filters for B and P frames for all of the color components of the video signal data, characterized by the image block is decoded without a residual color transform applied thereto and wherein an inverse color transform on the video signal data in a post-processing step subsequent to said decoding step is performed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        12/16/2021